Aulisi, J.
(concurring in part and dissenting in part) : I agree with the majority’s decision that the petitioner is guilty of violating rule 96. In my opinion, however, the record fails to sustain a finding of violations -of rules 82 and 160. Since there is a lack of evidence supporting the determination as to two of the three charges, it is my view -that -the punishment upon the facts here is excessive and that the matter should be remanded to the City Manager for a redetermination of the measure of punishment with *675respect to the violation which can be affirmed.